Case 1:07-cv-01193-PLM-ESC ECF No. 8 filed 02/21/20 PageID.70 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JOSHUA RYAN HULET,

            Plaintiff,                        Case No. 1:07−cv−1193

    v.                                        Hon. Paul L. Maloney

KALAMAZOO COUNTY SHERIFF
DEPARTMENT, et al.,

            Defendants.
                                          /


                          ORDER REJECTING PLEADING


      The Court has examined the following document(s) received February 21, 2020
and orders the Clerk to reject the Hulet misc docs and return the document(s) to
Joshua Ryan Hulet for the reason(s) noted below:

      Joshua Ryan Hulet has submitted documents which are nonsensical in nature. If
Joshua Ryan Hulet intends for such documents to be used as exhibits, he must submit
the documents attached to a pleading, motion or brief, specifically setting out the
purpose and relevance to this case.

         IT IS SO ORDERED.


Dated: February 21, 2020                       /s/ Ray Kent
                                              RAY KENT
                                              U.S. Magistrate Judge
